Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of the foreign applications: INDIA 201922006935 02/22/2019.  However, the foreign priority document has not been filed to the Office.  Applicants are requested to file the foreign document to obtain the priority.
2.	Amendment of claims 20-21 and cancelation of claims 22-23 in the amendment filed on 1/15/2021 are acknowledged.  1-21 are pending in the application. 
Responses to Election/Restriction
3.	Applicant’s response to restriction requirement in the reply filed on January 15, 2021, is acknowledged. The traversal is on the ground(s) that Applicant therefore respectfully submits that a search and examination of both Groups I and II would not be a serious burden on the Examiner. Accordingly, Applicant requests withdrawal of this restriction requirement. This is found persuasive, and the restriction requirement has been withdrawn herein. 
Claims 1-21 are pending in the application, and are prosecuted in the case.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

	Applicants claim a sterile, ready-to-use infusion container comprising a stable, aqueous solution of Midazolam comprising:
a.    Midazolam or a pharmaceutically salt thereof^
b.    a tonicity adjusting agent;
c.    a pH adjusting agent; and
d.    water for injection, see claim 1.  Dependent claims 2-21 further limit the scope of composition, i.e., specific concentration and pH of midazolam, specific charasterics of flexible bag in claims 2-15 and 18-19, and methods of use for treating a disease associated with sedation and amnesia in claims 20-21.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Roche Hypnovel Product of information discloses a composition comprising midazolam (brand name Hypnivel) for treading sedation, hypnosis and anaesthesia.  The composition can be formulated as ampoules for intravenous injection or infusion with a concentration from 1 mg/ml to 5 mg/ml.  
	Dusci’s ‘432 discloses a terminally sterilized, preservative-free aqueous midazolam solution comprising 0.25 to 1.5 mg/ml of midazolam, sufficient tonicity adjusting agent to provide an osmolality of from 260 and 320 mosm/kg and sufficient acid and optionally a base to provide a pH of from about 2.5 to 3.5 packaged in a 

midazolam.  It must also be able to undergo heat sterilization in moist steam.  
Suitable flexible plastic containers are those made of copolymerized ethylene 
and vinyl acetate.  Preferably the bag with a port tube is laminated with the inner most layer comprising copolymerized ethylene and vinyl acetate.  More preferably the bag 
comprises from 3 to 7 layers.  These materials are commercially available under 
the tradename Nexcel® by Sealed Air, see section [016] in column 2. The primary polymeric materials which may be used include: polysulfone, polycarbonate, polypropylene, polyethylene (LDPE or HDPE), ethylene/propylene copolymers, polyolefins, acrylic-imide copolymers, polyester (e.g. PET, PEN and the like), Teflon, Nylon, acetal (Delrin), polymethylpentene, PVDC, ethylvinylacetate, AN-copolymer etc, see section [0018] and [0020] in column 2. Midazolam is used intramuscularly or intravenously for preoperative sedation/anxiolysis/amnesia; intravenously as an agent for sedation/anxiolysis/amnesia prior to or during diagnostic, therapeutic or 
endoscopic procedures, see column 1.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Roche Hypnovel Product of information and Dusci’s ‘432  is that the concentration of midazolam of the instant claims are embraced within the scope of Roche Hypnovel Product of information and 
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-15 and 18-21 prima facie obvious because one would be motivated to employ the compositions of Roche Hypnovel Product of information and Dusci’s ‘432  to obtain instant invention.
The motivation to make the claimed methods of use derived from the known compositions of Roche Hypnovel Product of information and Dusci’s ‘432 would possess similar activity to that which is claimed in the reference.
Double Patenting
6.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a 

Claim 1 is provisionally rejected under the judicially created doctrine of the 
                    obviousness-type double patenting as being unpatentable over claim 1 of  
                   Kumar et al. co-pending application No. 16/865,841, and over claims 1-2 of Kumar et al. 
                   co-pending application No. 16/158,937.  Although the conflicting claims  are not identical, 
                  they are not  patentably distinct from each other and reasons are as follows.	 
Applicants claim a sterile, ready-to-use infusion container comprising a stable, aqueous solution of Midazolam comprising:
a.    Midazolam or a pharmaceutically salt thereof^
b.    a tonicity adjusting agent;
c.    a pH adjusting agent; and
  d.    water for injection, see claim 1.        
              Kumar et al. ‘841 claims a sterile, ready-to-use infusion container comprising a stable, aqueous solution of Midazolam comprising:
a.    Midazolam or a pharmaceutically acceptable salt thereof.
b.    a tonicity adjusting agent;
c.    a pH adjusting agent; and
d.    water for injection, se claim 1.
	Kumar et al. ‘937 claims method for enabling hospitals or clinics to administer a dose of a drug to patients in need thereof while avoiding steps of manipulation, dilution, 
(a)    manufacturing a first set of perfusion containers containing a ready-to-infuse, stable, sterile, aqueous perfusion solution of the drug at a first higher concentration, and a second set of top-up perfusion containers containing a ready-to-infuse, stable, sterile, aqueous perfusion solution of the drug at a second concentration and optionally a third set of top-up perfusion containers having a ready-to-infuse, stable, sterile, aqueous perfusion solution of the drug at a third concentration, the first concentration of drug being higher than the second and third concentrations, the containers within each set of perfusion containers ranging in volume from a lower to a higher volume,
(b)    calculating the dose to be administered to patients according to at least one patient parameter and providing instructions for selecting one or more perfusion containeds) from the first set and if required one or more top-up perfusion containeds) from the second or third set and for directly administering the drug from the selected perfusion containers such that the delivered dose is equal to or within ± 5% of the calculated dose,
(c)    supplying to the distributors or hospitals or clinics, the first set of perfusion containers and second or third set of top-up containers along with the instructions, and the drug is midazolam or amikacin, see claims 1-2.

One having ordinary skill in the art would find the claim 1  prima facie obvious because one would be motivated to employ the compositions of Kumar et al. ‘937 and ‘841 to obtain instant invention.   
The motivation to make the claimed compositions derived from the known compositions of Kumar et al. ‘937 and ‘841 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
STATUTORY (35 USC 101) 
6.2.	Claim 1 is directed to the same invention as that of claim 1 of commonly assigned application No. 16/865,841 Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.  In the instant case, applicants claim the same invention of claim 1 of US application No. 16/865,841.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Objections
7.	Claims 16-17 are objected to as being dependent on rejected claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 








/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



March 16, 2021